

117 SRES 128 ATS: Notifying the House of Representatives of the election of a Sergeant at Arms and Doorkeeper of the Senate. 
U.S. Senate
2021-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 128IN THE SENATE OF THE UNITED STATESMarch 22, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONNotifying the House of Representatives of the election of a Sergeant at Arms and Doorkeeper of the Senate. That the House of Representatives be notified of the election of the Honorable Karen H. Gibson as Sergeant at Arms and Doorkeeper of the Senate.